UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K/A CURRENT REPORT Pursuant to Section13 OR 15(d)of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 3, 2011 (June 22, 2011) ENCORE ENERGY PARTNERS LP (Exact name of registrant as specified in its charter) Delaware 001-33676 20-8456807 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 5847 San Felipe, Suite 3000 Houston, Texas 77057 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (832) 327-2255 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item2.01.Completion of Acquisition of Assets. On July 29, 2011 pursuant to two Purchase and Sale Agreements dated June 22, 2011,(the “Purchase Agreements”), Encore Energy Partners LP (the “Company”), consummated the acquisition of producing oil and natural gas assets in the Permian Basin of West Texas (the “Purchased Assets”) froman undisclosed seller (“Seller”) for an adjusted purchase price of $40.7 million (the “Acquisition”).The purchase price is subject to final purchase price adjustments to be determined based on an effective date of May 1, 2011. The Purchased Assets have total estimated proved reserves of 2.74 million barrels of oil equivalent, of which approximately 70% are oil and natural gas liquids reserves and 100% is proved developed. At closing of the Acquisition, net production attributable to the Purchased Assets was approximately 500 barrels of oil equivalent per day. In conjunction with the Acquisition, the Company entered into new oil and natural gas hedges covering a substantial portion of the estimated production through 2014. The $40.7 million purchase price was funded with borrowings under the Company’s existing credit agreement. Item7.01Regulation FD Disclosure On August 1, 2011, the Company issued a press release announcing the consummation of the Acquisition, a copy of which is filed as Exhibit99.1 hereto and incorporated herein by reference. Item 9.01.Financial Statements and Exhibits. (d) Exhibits. EXHIBITNUMBER DESCRIPTION Exhibit 99.1 Press Release dated August 1, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ENCORE ENERGY PARTNERS LP By:Encore Energy Partners GP LLC, its general partner By: /s/ Scott W. Smith Name: Scott W. Smith Title: President, Chief Executive Officer and Director August 3, 2011 EXHIBIT INDEX EXHIBITNUMBER DESCRIPTION Exhibit 99.1 Press Release dated August 1, 2011
